Title: From Thomas Jefferson to Joseph Yznardi, Jr., 14 December 1793
From: Jefferson, Thomas
To: Yznardi, Joseph, Jr.



Sir
Philadelphia Dec. 14. 1793.

I received on the 12th. inst. your favor of the 8th. The Swedish vessel chartered to bring us the intelligence respecting the Algerines is given in charge to the Collector of the customs at New York, with instructions to dispose of her to the best advantage of the public according to her charter party. By that she is to return to Lisbon.—I think Mr. Jaudenes, in engaging to establish peace between us and Algiers, would find the engagement a difficult one to fulfill within the limits we prescribe in point of price.—Duly sensible of your zeal in expressing a willingness
 to go to Algiers, you will probably have seen lately in the public papers that Colo. Humphreys was already dispatched on that mission.—Wishing you a speedy and safe return to your own country, and making to you my last official compliments (my purpose being to retire within a few days) I have the honor to be with esteem, Sir Your most obedt servt

Th: Jefferson

